Citation Nr: 1704975	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right fractured femur.

2.  Propriety of the separate 20 percent rating assigned for residual scars of the right fractured femur, effective December 22, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for vertebral fracture.

4.  Propriety of the separate 20 percent rating assigned for peripheral neuropathy of the right lower extremity, effective December 22, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection and assigned initial 10 percent ratings for a right femur fracture with residual scars and a vertebral fracture, effective July 18, 2007.  The Veteran appealed with respect to the propriety of the initially assigned ratings.

The Board remanded the case in September 2013 and it now returns for further appellate review.  

While on remand, in a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a separate 20 percent rating for residual scars of his right femur fracture, effective December 22, 2015, and a separate 20 percent rating for peripheral neuropathy of the lower right extremity associated with his back disability, effective December 22, 2015.  However, the Veteran's residuals scars of his right femur fracture were previously rated with such disability.  Additionally, Note (1) of the General Rating formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  While the Veteran has not entered a notice of disagreement as to the propriety of the assigned ratings or effective dates for his scars and peripheral neuropathy, as these ratings are part and parcel of his claims for higher initial ratings for his right femur and back disabilities, and have been awarded during the appeal period, the Board has jurisdiction over such issues and has included them on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the Veteran's claims in September 2013 in order to afford the Veteran VA examinations to determine the current nature and severity of his right femur and back disabilities.  Pursuant to this remand, in December 2015, the AOJ conducted examinations of the Veteran's right hip and thigh, back, peripheral nerves, and scars.  However, in regard to the Veteran's right femur disability, the Board's remand requested the AOJ perform a thorough examination of the Veteran's right knee, including range of motion testing, to obtain a complete understanding of his right femur disability.  However, no examination of the Veteran's right knee was conducted pursuant to the remand.  Thus, a new VA examination is required to comply with the Board's instructions and provide sufficient information on the Veteran's disability for rating purposes.  See Stegall, supra.

Furthermore, with regard to both the Veteran's right femur and back disabilities, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon review of the November 2007 and December 2015 VA examinations, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Further, as the Veteran's residuals scars and peripheral neuropathy of the right lower extremity are part and parcel of his right femur fracture and back disabilities, respectively, such may be addressed in the examinations obtained on remand.  

Additionally, the September 2013 remand requested the AOJ obtain the Veteran's VA treatment records from the Bedford, Massachusetts, VA Medical Center (VAMC), dated after July 2009, pertaining to the Veteran's right femur and back disabilities.  This was accomplished by the AOJ; however, as the case is being remanded, updated VA treatment records from the Bedford and Brockton VAMCs dated from November 2015 to the present should be obtained for consideration in the Veteran's appeal.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Bedford and Brockton VAMCs dated from November 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right femur disability with residual scars.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

A.  The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's right femur disability.  He or she should determine if there is a fracture of the shaft or anatomical neck with nonunion, and if so whether loose motion is present, or if not, whether weight-bearing is preserved by use of a brace.  The examiner should also determine if there is a fracture of the surgical neck with false joint.  If malunion is present, the examiner should state whether such malunion results in a slight, moderate, or marked right knee and/or hip disability.  The examiner should also measure both lower extremities from anterior superior spine of the ilium to the internal malleolus of the tibia and list the difference in height, if any, between the Veteran's right leg and his left leg.

B.  As relevant to the Veteran's right femur disability, his right hip should also be thoroughly examined, to include providing range of motion studies.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right hip conducted in November 2007 and December 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

C.  In addition, as relevant to the Veteran's right femur disability, his right knee should be thoroughly examined as well.  The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's right knee disability, to include providing range of motion studies.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's right knee disability conducted in November 2007.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

D.  Furthermore, with regard to the separately rated residual scars of the Veteran's right femur disability, the examiner should identify the nature and severity of such impairments.  In this regard, the examiner is requested to indicate the number of scars present which are related to the Veteran's right femur disability, their sizes, and whether such scars are unstable and/or painful.

E.  The examiner should comment upon the functional impairment resulting from the Veteran's right femur disability with residual scars.  

All opinions expressed should be accompanied by supporting rationale.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his back disability with associated peripheral neuropathy of the right lower extremity.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's back disability.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's back disability conducted in November 2007 and December 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner is further requested to indicate whether the Veteran's lumbar spine disability results in any objective neurologic impairments other than peripheral neuropathy of the right lower extremity, as such has already been separately rated, and, if so, the nature and severity of such neurologic impairment.

Further, with regard to the separately rated peripheral neuropathy of the right lower extremity, the examiner should identify the nature and severity of such impairment.  In this regard, the examiner is requested to indicate whether this impairment results in mild, moderate, moderately severe, or severe (marked by muscular atrophy) incomplete paralysis, or complete paralysis, of the affected nerve.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should comment upon the functional impairment resulting from the Veteran's back disability with associated neuropathy of the right lower extremity.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

